Judgment unanimously modified on the law and as modified affirmed and matter remitted to Erie County Court for further proceedings, in accordance with the following memorandum: The court erred in directing defendant to pay restitution without conducting a hearing to determine the correct amount. The sole basis for the court’s restitution order was a statement in the presentence report. This statement does not form a sufficient basis upon which to order restitution (see, People v Cheatum, 148 AD2d 986, Iv denied 74 NY2d 662; People v Dixon, 134 AD2d 877, 878; People v Sommer, 105 AD2d 1052). The order of restitution is therefore vacated and the matter is remitted to the sentencing court for a hearing on the proper amount of restitution. (Appeal from judgment of Erie County Court, D’Amico, J.— robbery, first degree.) Present — Boomer, J. P., Green, Pine, Lawton and Davis, JJ.